Case: 20-60056    Document: 00515958733         Page: 1   Date Filed: 07/30/2021




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 30, 2021
                                 No. 20-60056                         Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                          Plaintiff—Appellee,

                                     versus

   Otha Ray Flowers,

                                                      Defendant—Appellant.


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:19-CR-41-1


   Before Jones, Smith, and Elrod, Circuit Judges.
   Edith H. Jones, Circuit Judge:
         Otha Ray Flowers, convicted of a federal gun violation, appeals the
   denial of his motion to suppress evidence as a violation of his Fourth
   Amendment rights. The questions on appeal are whether Flowers and
   Jeremy Mayo were “seized” when five or six patrol cars parked behind and
   around Mayo’s Cadillac with their patrol lights flashing, and if they were
   seized, whether Officer Stanton had reasonable suspicion to conduct a
Case: 20-60056         Document: 00515958733              Page: 2       Date Filed: 07/30/2021




                                          No. 20-60056


   “Terry stop.” 1 Under the circumstances of this case and viewing the facts
   in the light most favorable to the Government, assuming arguendo that these
   individuals were seized, there was reasonable suspicion to do so. We
   AFFIRM.

                                                I.
           On Saturday, February 18, 2017, around 8:30 p.m., Officer Eric
   Stanton of the Jackson Police Department was patrolling an area of Jackson,
   Mississippi. Officer Stanton was a member of the Direct Action Response
   Team (DART), a proactive unit tasked to “look[] for suspicious behavior,
   suspicious activities, traffic stops, [and] things of that nature . . . .” On that
   night, Officer Stanton’s supervisor had directed the DART to an area of
   Jackson, around Capitol Street and Road of Remembrance, where “recent
   violent crime and burglaries” had occurred.




           1
             Flowers also seeks a new trial, because the prosecutor made several statements
   during closing arguments, which, he claims, constitute prosecutorial misconduct. Our
   review is for abuse of discretion. United States v. Stephens, 571 F.3d 401, 407 (5th Cir.
   2009). To determine whether there was prosecutorial misconduct, we ask whether
   (1) “the prosecutor made an improper remark” and (2) “the defendant was prejudiced.”
   United States v. Fields, 483 F.3d 313, 358 (5th Cir. 2007) (quotation marks and citation
   omitted). Prejudice is a “high bar,” which is met only where “the prosecutor’s remarks
   cast serious doubt on the correctness of the jury’s verdict.” Id. (quotation marks and
   citation omitted). “To determine whether a remark prejudiced the defendant’s substantial
   rights, we assess the magnitude of the statement’s prejudice, the effect of any cautionary
   instructions given, and the strength of the evidence of the defendant’s guilt.” United States
   v. Alaniz, 726 F.3d 586, 615 (5th Cir. 2013) (quotation marks and citation omitted).
   Flowers objects to three statements: The prosecutor said that (1) he didn’t need to call any
   other officers to corroborate Stanton’s testimony, (2) certain forensic tracing on spent
   ammunition was impossible when dealing with a revolver—a fact that was, allegedly, not
   in evidence—and (3) defense counsel sought evidence that only appears on TV shows. The
   jury convicted Flowers of possession of a firearm that he was allegedly sitting on. After
   reviewing the record and considering the relevant factors, we cannot conclude that any of
   those remarks casts serious doubt on the correctness of that verdict.




                                                2
Case: 20-60056      Document: 00515958733          Page: 3    Date Filed: 07/30/2021




                                    No. 20-60056


          As Officer Stanton was turning from Capitol Street onto Road of
   Remembrance, he saw a silver Cadillac parked in the south end of a small
   parking lot connected to an open convenience store. It was dark outside, but
   Officer Stanton observed that the vehicle was occupied by two men, one in
   the driver’s seat and one in the passenger’s seat. Officer Stanton observed
   the vehicle “for approximately 10 to 15 seconds” and noticed the occupants
   “didn’t appear to be exiting the vehicle, [and] didn’t appear to be patronizing
   the establishment.” Therefore, he decided to conduct what he characterized
   as a “field interview.”
          Officer Stanton testified that at this point, he and five to six other
   officers, all in separate patrol cars, converged upon the silver vehicle with
   their blue lights activated. The parking lot in front of the store was narrow,
   with very little space or room to maneuver.             Officer Stanton later
   acknowledged that it would have been impossible for the silver vehicle to
   leave the parking lot because of the way the officers parked their cars around
   it.
          Officer Stanton got out of his patrol car and approached the silver
   vehicle, as did other officers. He testified that the men in the vehicle were
   still free to leave at this point in the encounter, but he did not communicate
   that to them. Flowers, sitting in the driver’s seat, did not attempt to flee. As
   Officer Stanton approached, Flowers lowered the driver’s side window.
   With the window down, Officer Stanton reported smelling “what appeared
   to be the strong odor of marijuana coming from the vehicle.” Officer Stanton
   asked Flowers for identification and Flowers provided his Mississippi
   driver’s license. According to Officer Stanton, the passenger in the vehicle—
   Jeremy Mayo—then threw an object into his mouth. In response, Officer
   Stanton ordered both men to exit the Cadillac.




                                          3
Case: 20-60056          Document: 00515958733              Page: 4      Date Filed: 07/30/2021




                                           No. 20-60056


          When Flowers stepped out of the vehicle, Officer Stanton saw in plain
   view a silver, .32-caliber revolver on the driver’s seat where Flowers had been
   sitting.2 A criminal history check revealed that Flowers had an outstanding
   arrest warrant, and Officer Stanton placed him under arrest. During a search
   incident to his arrest, Flowers stated that he had marijuana on him, and
   Officer Stanton recovered a small, clear plastic bag of marijuana from his
   front left pocket. Officer Stanton identified this marijuana as the source of
   the odor he smelled upon approaching Flowers’s driver-side window.
          Flowers was charged with one count of being a felon in possession of
   a firearm, in violation of 18 U.S.C. § 922(g)(1). Before trial, Flowers moved
   to suppress evidence of the gun on the basis that the encounter with Flowers
   was a seizure that violated the Fourth Amendment. The district court
   explained orally on the record his reasons for rejecting the motion. The
   district court determined that there was “no evidence” that the
   “investigatory aspect of the initial approach of the officers ever evolved into
   a seizure.” Flowers proceeded to trial, and a jury convicted him.

                                                II.
          The Fourth Amendment prohibits “unreasonable searches and
   seizures.” U.S. Const. amend. IV. Evidence seized in violation of the
   amendment may be excluded from introduction at trial. A temporary,
   warrantless detention of an individual constitutes a seizure for Fourth
   Amendment purposes and may only be undertaken if the law enforcement
   officer has reasonable suspicion to believe that a crime has occurred or is in
   the offing. Terry v. Ohio, 392 U.S. 1, 30–31, 88 S. Ct. 1868, 1884–85 (1968)).
   Importantly, however, “law enforcement officers do not violate the Fourth
   Amendment by merely approaching an individual on the street or in another


          2
              Stanton found when he inspected it that the gun had five live rounds in it.




                                                 4
Case: 20-60056      Document: 00515958733              Page: 5   Date Filed: 07/30/2021




                                        No. 20-60056


   public place, by asking him if he is willing to answer some questions, [or] by
   putting questions to him if the person is willing to listen….” Florida v. Royer,
   460 U.S. 491, 497, 103 S. Ct. 1319, 1324 (1983).
          This court reviews the constitutionality of the Terry stop de novo.
   United States v. Cervantes, 797 F.3d 326, 328 (5th Cir. 2015). We review the
   findings of fact by the trial court for clear error, id., and are bound by the
   court’s credibility determinations. Moreover, we construe the evidence
   presented at the suppression hearing “in the light most favorable to the
   prevailing party”—here, the Government.               United States v. Santiago,
   310 F.3d 336, 340 (5th Cir. 2002).
          Because a seizure under the Fourth Amendment must be “justified at
   its inception,” our first task is ordinarily to determine when the seizure
   occurred. See United States v. Hill, 752 F.3d 1029, 1033 (5th Cir. 2014)
   (quotation marks and citation omitted). Flowers contends that he was seized
   at the outset of the police encounter, when the patrol cars surrounded the
   vehicle in which he was sitting. The government contends that the police
   encounter with Flowers was consensual, and a seizure did not occur until
   after Officer Stanton smelled marijuana from Flowers’s open window, giving
   rise to probable cause for arrest.
          A seizure occurs when, under the totality of the circumstances, a law
   enforcement officer, by means of physical force or show of authority,
   terminates or restrains a person’s freedom of movement. Florida v. Bostick,
   501 U.S. 429, 434, 111 S. Ct. 2382, 2386 (1991). The test that applies in the
   absence of an unambiguous intent to restrain or upon a suspect’s passive
   acquiescence is whether “in view of all of the circumstances…, a reasonable
   person would have believed that he was not free to leave.” United States v.
   Mendenhall, 446 U.S. 544, 554, 100 S. Ct. 1870, 1877 (1980). And the Court
   added to this test that when a person “‘has no desire to leave’ for reasons




                                             5
Case: 20-60056      Document: 00515958733           Page: 6    Date Filed: 07/30/2021




                                     No. 20-60056


   unrelated to the police presence, the ‘coercive effect of the encounter’ can
   be measured better by asking whether ‘a reasonable person would feel free to
   decline the officers’ requests or otherwise terminate the encounter.”
   Brendlin v. California, 551 U.S. 249, 255, 127 S. Ct. 2400, 2405–06 (2007)
   (citing Bostick, 501 U.S. at 435–36, 111 S. Ct. at 2387).
          The parties debate the existence of a “seizure” under the
   circumstances present here, and there appears to be no Fifth Circuit case
   where a law enforcement seizure occurred by the mere surrounding presence
   of police cars and Officer Stanton’s non-threatening approach to Mayo’s
   auto. We need not resolve that debate and will assume arguendo that the
   police cars’ surrounding of the Cadillac, under the totality of circumstances,
   “seized” Flowers and Mayo. The district court principally viewed this
   incident as analogous to a stop-and-frisk situation, for which the court found
   reasonable suspicion under Terry. This conclusion, based on credibility
   determinations to which we are bound to defer, was sufficient to vindicate
   the officers’ actions.
          The following facts are determinative. The police were patrolling on
   Capitol and Remembrance, the exact streets where this arrest occurred,
   because of the prevalence of “violent crime and burglaries.” The Supreme
   Court has noted, “the fact that [a] stop occurred in a ‘high crime area’ [is]
   among the relevant contextual considerations in a Terry analysis.” Illinois v.
   Wardlow, 528 U.S. 119, 124, 120 S. Ct. 673, 676 (2000) (citing Adams v.
   Williams, 407 U.S. 143, 147–48, 92 S. Ct. 1921, 1924 (1972). In addition,
   Officer Stanton was no novice. He possessed an undergraduate degree in
   justice administration and a masters degree in criminology and had ten years
   of law enforcement experience. In determining reasonable suspicion, courts
   must consider the facts in light of the officer’s experience. Terry, 392 U.S. at
   27, 88 S. Ct. at 1883.




                                           6
Case: 20-60056       Document: 00515958733           Page: 7     Date Filed: 07/30/2021




                                      No. 20-60056


          The officer saw a car parked in the convenience store lot as far as
   possible from the storefront, facing its brick wall rather than the glass door,
   so its occupants could not easily be viewed from within the store. Two males
   were in the car, and Officer Stanton observed that neither of them stepped
   out of the Cadillac heading toward the store for 10–15 seconds. The district
   court found the officer’s testimony credible. Every case that turns on
   reasonable suspicion is intensely fact specific. United States v. Jacquinot,
   258 F.3d 423, 427 (5th Cir. 2001) (per curiam) (“The reasonable suspicion
   analysis is a fact-intensive test . . . .”). The reasonable, articulable facts taken
   in context here supported an investigation at least to the point of the officer’s
   dispelling the ambiguity in the situation.
          In 1992, this court decided en banc that a police officer did not violate
   the Fourth Amendment when he “reached out and touched the pants
   pocket” of an individual who, appearing to be intoxicated, was standing in
   the road, at night, in a high crime area. United States v. Rideau, 969 F.2d 1572,
   1573 (5th Cir. 1992) (en banc). As happened here, the individual was later
   convicted of illegally possessing a gun discovered during the frisk. We
   reiterated en banc the reasonableness of an officer’s conduct during a stop-
   and-frisk two years later in United States v. Michelletti, 13 F.3d 838 (5th Cir.
   1994) (en banc) (officer lightly frisked pants pocket in which a man held his
   right hand while barging out of the back door of a bar at closing time, holding
   an open beer in his left hand, as he approached a group of police and
   individuals they were about to question). Michelletti noted that in the seminal
   Terry case, when detained by the police, the suspects had actually turned and
   began walking away from the store they had possibly been casing for later
   burglary. Moreover, in support of its conclusion, the Supreme Court relied
   heavily on the police officer’s seasoned judgment of what the occasion
   demanded. Terry, 392 U.S. at 22–23, 88 S. Ct. at 1880–81. Here, of course,
   we are not confronted with the additional physical invasion of a frisk, only the




                                            7
Case: 20-60056      Document: 00515958733           Page: 8    Date Filed: 07/30/2021




                                     No. 20-60056


   officer’s attempt to question Flowers and Mayo, which was cut short by the
   marijuana odor wafting from their car. Time has not overborne these
   considered holdings in our circuit.
          Ignoring these authorities, Flowers and the dissent cite other cases.
   The case most heavily relied upon by Flowers is United States v. Hill,
   752 F.3d 1029 (5th Cir. 2014), but that case is distinguishable. First, the court
   held that there was no seizure until the officer took the suspect out of his car
   and told him to turn around and place hands on his car. Id. at 1033. The
   officer’s merely approaching the car and insisting that the suspect talk to him
   did not trigger a seizure.     Second, Hill has nothing to say about the
   circumstances preceding the officer’s commands, other than that the
   elevated incidence of crime considered there spanned an entire county, not a
   single neighborhood as in this case. Id. at 1034. Third, apart from concern
   about crime in the county, the only facts supporting the seizure in Hill were
   that the man and woman were sitting in a car and the woman hastily exited
   when they noticed the police. Id. Fourth, the car was parked in plain view in
   an apartment complex, a location where one would expect multiple cars to be
   parked, not in a suspicious spot as the only car in a convenience store lot. Id.
          Nor is our holding contrary to United States v. Beck, 602 F.2d 726 (5th
   Cir. 1979), on which the dissent relies. In that case, the court held there was
   no reasonable suspicion for an afternoon seizure of two individuals seen
   parked in a car, where no crimes had been committed recently in the vicinity,
   and there was no reason to suspect the vehicle’s occupants were engaging in
   improper conduct. In Flowers, however, the stop occurred at night in a
   neighborhood so unsavory it had a special task force assigned to patrol
   actively, and the defendants were parked suspiciously close to a convenience
   store in a manner that suggested to the seasoned officer that its occupants
   might be casing the store or preparing to prey on patrons.




                                          8
Case: 20-60056        Document: 00515958733              Page: 9       Date Filed: 07/30/2021




                                         No. 20-60056


           United States v. McKinney is also not helpful to the dissent. See
   980 F.3d 485 (5th Cir. 2020). In that case, there was no suppression hearing
   in the district court, and this court’s review was therefore de novo. Further,
   the defendant McKinney had entered a conditional guilty plea, and when this
   court found the facts insufficient to sustain reasonable suspicion as a matter
   of law, we remanded for a hearing and potentially a trial. Although McKinney
   is somewhat similar, its procedural posture prevents using that case as
   precedent here.
           In any event, McKinney correctly observed that the reasonable
   suspicion analysis “depends on the combination of facts,” id. at 491, but the
   combination of facts in Flowers is different. In McKinney, the court described
   the crime in the area as several recent drive-by shootings, which is serious to
   be sure, but does not present the same pervasive and continuous criminal
   pattern described in the case before us. It also appears that the officers in
   McKinney voiced a questionable and overbroad approach to policing that did
   not suffice to articulate a reasonable basis for suspicion. 3 In this case, in a
   notoriously crime-ridden neighborhood, at night, two men were seen to be
   dawdling in a Cadillac parked out of view from inside the convenience store
   but also stationed where they could watch its entrance. Convenience stores
   are a type of establishment known to be frequent targets for theft, robbery,
   and burglary. Taken together, these facts present a similarly suspicious
   scenario to that which alerted the officer in Terry, and it captured the
   attention of the officer here. Finally, the non-threatening nature of Officer


           3
             “Officer Carmona added: ‘You want to know what my reasonable suspicion is?
   That there's been three or four shootings here in the last day and a half.’ Later, Officer
   Holland warned the others in the group: ‘[If] [y]ou are hanging out over here, you are going
   to get stopped, you are going to get checked. Especially if you are gang members.’” United
   States v. McKinney, 980 F.3d 485, 489 (5th Cir. 2020).




                                                9
Case: 20-60056     Document: 00515958733            Page: 10    Date Filed: 07/30/2021




                                     No. 20-60056


   Stanton’s approach to the car’s occupants is supported here by the lack of
   hostility on the part of Flowers and Mayo, and indeed a reaction that
   indicated Flowers was attempting to cooperate with the “field interview.”
          It bears repeating that apart from the presence of a number of police
   cars, the tenor of Officer Stanton’s encounter with Flowers was entirely
   benign until Stanton smelled marijuana. He conducted no physical frisk of
   Flowers’s person but simply approached the Cadillac to ask some questions.
   If this course of conduct is constitutionally impermissible, then it is difficult
   to see how any active policing can take place in communities endangered and
   impoverished by high crime rates. 4 Officers in such areas may well require
   safety in numbers, while the law-abiding citizens desperately need protection
   that will be denied if law enforcement officials believe that incriminating
   evidence will be suppressed or they will be sued for alleged violations of
   rights. Terry prescribes a careful balance that protects individual rights, but
   not at the expense of reasonable law enforcement activity and officer safety.
          More recently commenting on these types of cases, the Supreme
   Court noted in Illinois v. Wardlow, “[e]ven in Terry, the conduct justifying
   the stop was ambiguous and susceptible of an innocent explanation.”
   528 U.S. at 125, 120 S. Ct. at 677 (2000). The Court rejected the proposition
   that because the suspect’s flight from officers might have been innocent and
   “not necessarily indicative of ongoing criminal activity,” the detention was
   constitutionally unreasonable. The Court reaffirmed that “officers c[an]
   detain [] individuals to resolve the ambiguity” in their conduct. Indeed, the
   Court emphasized that, in allowing such detentions, the Fourth Amendment




          4
            The murder rate in Jackson, MS, has been among the highest in the nation,
   according to FBI statistics, in 2018, 2019 and 2020.




                                          10
Case: 20-60056     Document: 00515958733              Page: 11   Date Filed: 07/30/2021




                                       No. 20-60056


   “accepts the risk that officers may stop innocent people.” Id. at 126,
   120 S. Ct. at 677.
          In the case before us, there is no indication that the officers were either
   abusive or threatening. Once Flowers opened his window, Officer Stanton
   smelled a distinct odor of marijuana, and immediately afterward he saw Mayo
   apparently attempting to swallow something that could be evidence. At that
   point, it is undisputed that he had probable cause to seize Flowers by asking
   him to step out of the car, leading to the immediate discovery of his pistol.
                                   *        *         *
          Based on the foregoing discussion, we AFFIRM the conviction.




                                            11
Case: 20-60056        Document: 00515958733              Page: 12       Date Filed: 07/30/2021




                                          No. 20-60056


   Jennifer Walker Elrod, Circuit Judge, concurring in part, 1 dissenting
   in part:
           In Terry v. Ohio, the Supreme Court held that reasonable suspicion
   supported a stop where an officer, who suspected two men of casing a store,
   observed them walking back and forth in front of the store for ten to twelve
   minutes. 392 U.S. 1, 6 (1968). Here, the majority opinion finds reasonable
   suspicion after a police officer in Jackson, Mississippi observed two men
   sitting in a parked vehicle outside a convenience store for ten to fifteen
   seconds. How far we have come.
           “Any analysis of reasonable suspicion is necessarily fact-specific . . .”
   United States v. Ibarra-Sanchez, 199 F.3d 753, 759 (5th Cir. 1999). The key
   facts are undisputed in this case. Otha Ray Flowers and another man were
   sitting in a parked Cadillac in front of an open convenience store at 8:30 p.m.
   on a Saturday night. The majority opinion describes the car as being parked
   “as far as possible from the storefront,” Maj. Op. at 7, but the exhibits
   submitted at the evidentiary hearing conflict with this characterization.
   Instead, the exhibits show that the men were parked in one of only five or six
   available spots in the small lot. The small parking lot offered few other
   parking options besides the spot Flowers chose.
           Five to six officers were patrolling the area, each in a separate patrol
   car. They were not responding to any calls regarding suspicious behavior in
   the area or at the convenience store, and certainly not regarding the two men
   sitting in their car. After Officer Stanton turned onto Road of Remembrance,
   he observed the car and its occupants “for approximately 10 to 15 seconds,”



           1
             I agree with the majority opinion that none of the prosecutor’s statements at trial
   casts serious doubt on the correctness of the verdict. The statements did not prejudice
   Flowers’s substantial rights.




                                                12
Case: 20-60056     Document: 00515958733           Page: 13   Date Filed: 07/30/2021




                                    No. 20-60056


   the time period that the majority opinion refers to as “dawdling.” Maj. Op.
   at 9. Officer Stanton did not observe the occupants make any suspicious
   movements within the car during those few seconds. He merely noticed that
   they had not exited the car during the time that the police caravan turned the
   corner.
          Based solely on that observation, Officer Stanton and at least four
   other patrol cars activated their blue emergency lights and surrounded the
   Cadillac in which Flowers and his passenger sat, trapping them. The officers
   exited their patrol cars to approach the vehicle from both sides.
          Although the majority does not reach the issue, there is no doubt that
   this encounter constituted a seizure. A person is seized when, under the
   totality of the circumstances, “a reasonable person would have believed that
   he was not free to leave.” Brendlin v. California, 551 U.S. 249, 255 (2007)
   (quoting United States v. Mendenhall, 446 U.S. 544, 554 (1980)).
          Here, the placement of the patrol cars blocked Flowers’s exit from the
   parking lot. To leave, Flowers would have had to either collide with a patrol
   car to drive away or abandon his car and, on foot, weave through the patrol
   cars and approaching officers. Those options were simply not reasonable.
   Flowers was trapped.
          The majority opinion states that “there appears to be no Fifth Circuit
   case where a law enforcement seizure occurred by the mere surrounding
   presence of police cars and Officer Stanton’s non-threatening approach to
   Mayo’s auto.” Maj. Op. at 6. To the contrary, this circuit has held that a
   seizure occurred where officers—in only one vehicle rather than five or six—
   pulled alongside a defendant’s vehicle in close proximity to it. United States
   v. Beck, 602 F.2d 726, 729 (5th Cir. 1979) (“By pulling so close to the
   Chevrolet, the officers effectively restrained the movement of Beck and his
   passenger; from the record it is readily apparent that they were not [‘]free to




                                         13
Case: 20-60056     Document: 00515958733            Page: 14   Date Filed: 07/30/2021




                                     No. 20-60056


   ignore the officer(s) and proceed on (their) way.[’]” (internal citation
   omitted) (first citing United States v. Robinson, 535 F.2d 881, 883 n.2 (5th Cir.
   1976); then quoting United States v. Elmore, 595 F.2d 1036, 1041 (5th Cir.
   1979))). Under our precedent, Flowers was seized at the outset of this
   encounter, before he rolled down his window, when officers surrounded his
   vehicle with their vehicles.
          Other circuits have concluded similarly. For instance, in United States
   v. Delaney, 955 F.3d 1077, 1083 (D.C. Cir. 2020), the court held that a seizure
   had occurred where a single patrol car parked within a few feet of the
   defendant’s vehicle in a narrow parking lot and partially blocked the
   defendant’s egress, and police officers activated their take-down lights. In so
   holding, the court dismissed the government’s argument that the defendant
   could have maneuvered his car around the police vehicle or simply walked
   away from the encounter. Id. at 1083–84; see also United States v. See, 574
   F.3d 309, 313 (6th Cir. 2009) (“Given the fact that Williams blocked See’s
   car with his marked patrol car, a reasonable person in See’s position would
   not have felt free to leave.”); United States v. Pavelski, 789 F.2d 485, 488 (7th
   Cir. 1986) (“A reasonable person . . . bounded on three sides by police patrol
   cars, would not have believed that he was free to leave.”).
          This case turns on whether, at that moment of seizure, the officers had
   reasonable suspicion of the men in the vehicle sufficient to justify the stop. It
   is the Government’s burden to prove “specific and articulable facts that
   support the reasonableness of the suspicion.” United States v. Hill, 752 F.3d
   1029, 1033 (5th Cir. 2014). We consider the “totality of the circumstances”
   to determine whether the officer’s suspicion was reasonable. United States
   v. Arvizu, 534 U.S. 266, 273 (2002) (quoting United States v. Cortez, 449 U.S.
   411, 417 (1981)).




                                          14
Case: 20-60056      Document: 00515958733            Page: 15   Date Filed: 07/30/2021




                                      No. 20-60056


          Looking at the totality of the circumstances, there was no reasonable
   suspicion in this case, and the stop therefore violated Flowers’s Fourth
   Amendment rights. Two men were sitting in a parked car outside an open
   convenience store during the early evening for a mere ten seconds. That is
   not suspicious behavior, nor does it transform into suspicious behavior
   because the convenience store was located in a high-crime area. While the
   majority opinion notes that “[c]onvenience stores are a type of establishment
   known to be frequent targets for theft, robbery, and burglary,” Maj. Op. at 9,
   a convenience store is also a place to get soft drinks, batteries, gum, and last-
   minute Valentine’s Day gifts. Parking in one of only a few available parking
   spots in front of a convenience store at an unextraordinary time of evening—
   8:30 p.m.—is something that any law-abiding citizen might do in order to
   patronize the store. As for the “dawdling” of approximately ten to seconds,
   the men could have been finishing a conversation, responding to text
   messages, watching with curiosity as a six-car police caravan passed, or
   engaging in other reasonable behavior that explains the delay. The facts in
   this case simply do not support an officer’s reasonable suspicion.
          Our court has held that reasonable suspicion was lacking in
   remarkably similar circumstances. In Beck, we held that there was nothing
   “inherently suspicious” about two men sitting in a parked car in a high crime
   neighborhood on a midsummer afternoon a short distance from a convenience
   store. 602 F.2d at 729. As we noted in Beck, “[h]ad [the officer] observed
   the vehicle for some time and seen Beck or his passenger take some
   suspicious actions, a stop might have been permissible, but under the facts
   here . . . the stop was illegal.” Id.
           Likewise, in United States v. Hill, we held that officers did not have
   reasonable suspicion sufficient to justify a stop after observing a man and
   woman sitting in a car parked in a high-crime area. 752 F.3d at 1035–36. In
   that case, a man and woman were sitting in their parked car at an apartment



                                           15
Case: 20-60056       Document: 00515958733              Page: 16      Date Filed: 07/30/2021




                                         No. 20-60056


   complex that had a reputation for drug-dealing. It was much later at night,
   11:00 p.m. on a Saturday night. Id. at 1034, 1036. When the police arrived,
   the female passenger exited the car hastily. Id. at 1035. Based on these
   circumstances, the police officer thought a drug transaction may have
   occurred in the car and seized the defendant. Id. Still, we held there was no
   reasonable suspicion.
           The majority opinion deems it significant that in Hill, the court
   pointed to the moment Hill was asked to step out of his car and put his hands
   on the top of his car as the moment of seizure. Maj. Op. at 8. Of course, in
   Hill, the officers did not surround and block Hill’s car with lights flashing
   preventing his egress entirely. Hill, 752 F.3d at 1034. Rather, they parked
   several parking spaces away, parallel to the car on the passenger side, and
   then approached. Id. Thus, the circumstances of Hill’s seizure were
   different than Flowers’s seizure. But the analysis in Hill that there was no
   reasonable suspicion under these circumstances should guide us in this case.
           Most recently, in United States v. McKinney, we held that there was
   no reasonable suspicion for a seizure where officers observed the defendant
   standing on a sidewalk with three other people near a gas station which was
   in a high-crime area and in recent days had been the location of multiple gang-
   related drive-by shootings. 980 F.3d 485, 490 (5th Cir. 2020). In that case,
   the defendant was wearing a jacket on a hot, humid night and red shorts (the
   color red was associated with a neighborhood gang). Id. Moreover, a woman
   in the group with the defendant slowly walked away when officers arrived. Id.
   Still, we held that this behavior did not suffice to raise an officer’s reasonable
   suspicion. 2 Id. at 497.


           2
             Other circuits have similarly held. See United States v. Delaney, 955 F.3d 1077,
   1086–87 (D.C. Cir. 2020) (no reasonable suspicion when, shortly after hearing gunshots in
   a high-crime area, the officers came across a man and a woman sitting in a parked car);




                                              16
Case: 20-60056        Document: 00515958733               Page: 17       Date Filed: 07/30/2021




                                          No. 20-60056


           Together these cases follow the principle from the Supreme Court
   that the fact that individuals are present in an area with a high crime rate,
   standing alone, “is not enough to support a reasonable, particularized
   suspicion that the person is committing a crime.” Illinois v. Wardlow, 528
   U.S. 119, 124 (2000).
            As of yet, our court has not held that living in a high crime area
   renders all actions suspicious. The circumstances in both United States v.
   Rideau, 969 F.2d 1572 (5th Cir. 1992) (en banc) and United States v.
   Michelletti, 13 F.3d 838 (5th Cir. 1994) (en banc), cited by the majority
   opinion, involve such different circumstances that they are not relevant to
   determining whether reasonable suspicion is present in this case.
            In Rideau, police were driving at night in a high crime area and
   encountered a man wearing dark clothing standing in middle of the road. 969
   F.2d at 1573. Upon pulling over and approaching the man, he seemed
   nervous and evasive. Id. Only at that point did one of the officers reach out
   to pat the man’s outer clothing to see if he had any weapons that could harm
   him or his partner. Id. In Michelletti, police officers were patrolling a high
   crime area around 2:00 a.m. 13 F.3d at 839. They observed the defendant
   drinking beer as he was leaving bar, a possible alcoholic beverage offense, and
   saw him approach a group of individuals the officers had previously
   determined were acting suspiciously outside the bar.                      Id. at 839–40.




   United States v. Jones, 606 F.3d 964, 966 (8th Cir. 2010) (no reasonable suspicion for
   seizure when officers observed a man clutching the front of his hooded sweatshirt on a
   warm, sunny day in a high-crime area while watching the police cruiser as if concerned the
   officers would stop him); Fam. Serv. Ass’n ex rel. Coil v. Wells Twp., 783 F.3d 600, 604 (6th
   Cir. 2015) (no reasonable suspicion when officers observed a pedestrian walk on the side of
   the road late at night in high-crime area, initially refuse to provide the police officer with
   his identity, and then walk away).




                                                17
Case: 20-60056     Document: 00515958733            Page: 18    Date Filed: 07/30/2021




                                     No. 20-60056


   Moreover, the defendant had his right hand in his pocket at all times, making
   the officers suspect that he might have a gun. Id. at 842.
          Neither of these cases involves conduct similar to the innocuous
   behavior observed in this case. Rideau and Michelletti are relevant only
   because the concerns voiced by the dissents in those cases—namely, that we
   must ensure that Americans living in disadvantaged or high-crime
   communities still have Fourth Amendment protections—are squarely
   present in this case.
          Here, as in Hill and Beck, the Government did not point to any
   additional facts sufficient to convert an ordinary scene of two people sitting
   in a car into one that would support an officer’s reasonable suspicion of
   criminal activity. It was not a suspicious time of day—merely 8:30 p.m. on a
   Saturday. The officers were not responding to any reports of suspicious
   behavior in the area, at the convenience store, or regarding the two men
   sitting in their vehicle. There was no testimony that police officers were
   looking for Flowers and his passenger or someone whose description they
   matched. Officers did not observe any suspicious movements in the vehicle
   as they turned the corner—the two men just sat there.
          I would follow our precedent and hold that the officers did not have
   reasonable suspicion sufficient to justify the stop and that they violated
   Flowers’s Fourth Amendment rights. For citizens to become suspects, they
   must do more than merely exist in an “unsavory” neighborhood. Maj. Op.
   at 8. As my able colleague once put it, “it defies reason to base a justification
   for a search upon actions that any similarly-situated person would have
   taken.” Rideau, 969 F.2d at 1581 (Smith, J., dissenting). Otherwise, our law
   “comes dangerously close to declaring that persons in ‘bad parts of town’
   enjoy second-class status in regard to the Fourth Amendment.” Id. at 1577.
   I respectfully dissent.




                                          18